UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR HUGO MARTINEZ-LUCIO, a/k/a Victor LNU, a/k/a Victor
Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00787-HMH-1)


Submitted:   October 21, 2010             Decided:   November 16, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wallace H. Jordan, Jr., Florence, South Carolina, for Appellant.
Elizabeth   Jean  Howard,   Assistant  United  States  Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Victor Hugo Martinez-Lucio appeals from his conviction

and   fifty-seven     month     sentence         following    his    guilty    plea    to

three counts of sale of a firearm to a convicted felon, in

violation     of     18   U.S.C.        §§       922(d)(1),      924(a)(2)      (2006).

Martinez-Lucio’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967), stating that there were no

meritorious     issues    for    appeal,          but   questioning       whether     the

district court complied with Fed. R. Crim. P. 11 in accepting

Martinez-Lucio’s guilty plea.                    Martinez-Lucio, advised of his

right to file a pro se supplemental brief, did not do so.                             We

affirm.

             Because Martinez-Lucio did not move in the district

court   to   withdraw     his    guilty      plea,      the   Rule   11     hearing    is

reviewed for plain error.              United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).              We conclude the district court fully

complied      with    the       Rule     11        requirements       in      accepting

Martinez-Lucio’s      guilty     plea.            During   the   plea      hearing,    in

compliance with Rule 11, the district court properly informed

Martinez-Lucio of the rights he was forfeiting as a result of

his plea and the nature of the charges and penalties he faced,

found that Martinez-Lucio was competent and entering his plea

voluntarily, and determined there was a sufficient factual basis

for the plea.        Therefore, the record establishes Martinez-Lucio

                                             2
knowingly and voluntarily entered into his guilty plea with a

full understanding of the consequences and there was no error in

the district court’s acceptance of the plea.

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                           We

therefore    affirm   the    district       court’s     judgment.       This   court

requires that counsel inform Martinez-Lucio, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If Martinez-Lucio requests that a petition be

filed,   but   counsel      believes      that   such    a   petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on Martinez-Lucio.                     We dispense with

oral   argument    because        the    facts   and    legal    contentions     are

adequately     presented     in    the    materials     before    the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           3